      Case 3:19-cv-00357-DPM Document 50 Filed 03/10/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

JEFFERY WEBB and
CHRISTALYNN NEAL                                           PLAINTIFFS

v.                       No. 3:19-cv-357-DPM

JOE SLOCUM, III, Chief Firefighter &
Deputy Sheriff Officer; DOYLE FOWLER,
Mayor/Realtor; NICK WATSON, Officer;
JAMES DURHAM, Deputy Sheriff;
CITY OF MCCORY, ARKANSAS; and
WOODRUFF COUNTY                                          DEFENDANTS

                                ORDER
     The Initial Order, Doc. 46, and Scheduling Order, Doc. 47, were
returned undeliverable. Webb and Neal must update their address by
12 April 2021 or the Court will dismiss the case without prejudice.
LOCAL RULE 5.5(c)(2).

     So Ordered.

                                                  v
                                 D .P. Marshall Jr.
                                 United States District Judge
